DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 15 recites “the power level” which is construed to be indefinite because that recitation lacks a positive antecedent basis.  Claim 23 recites “the impedance level” which is indefinite because that recitation lacks a positive antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felty, Jr. et al. (US 2012/0160843).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Felty as teaching:
 a method or system for reducing moisture from material (see title and abstract) comprising: 
delivering microwave energy or a microwave delivery device thereof emitted from a waveguide 442 into a first chamber 22, the microwave energy being dispersed into the first chamber (energy dispersion is expressly disclosed in paragraph [0009]); 
delivering microwave energy 34 or a microwave delivery device thereof from the first chamber to a second chamber 32, being situated proximate to a zone of energy delivery (proximate zone situation is expressly disclosed in paragraph [0068] and expressly shown in figure 1); 
delivering microwave energy from the second chamber to the zone of energy delivery, the material being located within or proximate to the zone of energy delivery, the material being combinable with RF energy (please see paragraphs [0069]-[0070] for the express teaching of microwave energy zone delivery and combinable is inherent to microwave energy because that energy is a RF energy); and 
irradiating a portion of the material within or near the zone of energy delivery with microwave, the microwave reducing the moisture of the material until the material reaches a predetermined moisture content level (please see paragraphs [0075]-[0099] for the express teaching of microwave energy zone delivery wherein the predetermined moisture content level is inherent because moisture reduction will result in a predetermined level); or optionally including:
28 or 38 having variable openings (figure 1 shows the open variable position) permitting the transmittal of microwave energy from the second chamber to the zone of energy delivery, the material being located within or near the zone of energy delivery, the material being irradiated with the microwave energy, the microwave energy reducing the moisture content level of the material, and a moisture control device that determines the moisture content level of the material (please see paragraphs [0075]-[0099] for the express teaching of microwave energy zone delivery).  Felty also discloses the claimed steps of delivering RF energy emitted from a pair of RF plates to the material located within or near the zone of energy delivery (please see paragraph [0100] wherein the disclosed magnetrons, klystrons, gyrotrons meet the claimed RF plates because both meet the structure and function as claimed as being a plate like device to generate radio frequency) the RF energy removing moisture from material located within or near the zone of energy delivery (please see paragraph [0101]), detecting the moisture level of the fibrous or porous material located within or near the zone of energy delivery (as expressly shown in figures 1, 3, 4c), transmitting a signal to a microwave generator or RF generator, the signal associated with adjusting the power level of microwave or RF (please see paragraph [0120] for the expressed teaching of transmitting), and transmitting a signal to at least one louver 28 or 38, the signal adjusting a degree of rotation of the louver in order to increase or decrease a level of microwave to the material located within or near the zone of energy delivery, moisture control device (as expressly shown in figures 1, 3, 4c and disclosed in paragraph [0014] wherein the disclosed vapor containment room meets the claimed moisture control .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Gruber (AT 507 414) in view of Felty.  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Gruber because each of the claimed features are shown on the face of that reference and the translated page.  It should be noted that the claimed circulating air step is construed to be anticipated by the disclosed vacuum because both move air over a material.  Gruber discloses the claimed invention, except for the recited alternating cooling cycle.  Felty, another method for reducing moisture in a material, discloses that feature in paragraph [0091].  It would have been obvious to one skilled in the art to combine the teachings of Gruber with the teachings of Felty for the purpose of ventilating and removing moisture from a material in a moisture removal method.
Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 3,721,013) in view of Boehm (US 3,619,536).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Miller as teaching:
a system for removing moisture from a material (please see title and abstract), the system comprising: 
an enclosure 1 for heating and drying the material enclosed therein; 

a radio-frequency emitter 4 positioned adjacent the device and configured to volumetrically heat at least a portion of the material, wherein emitted radio-frequency energy is combinable with the microwave radiation reduce a moisture content level of the material.  Miller also teaches a circulating air device, the circulating air device circulating unsaturated air around the fibrous material and out of the enclosure to remove the moisture evacuated from the fibrous material during the heating cycle (please see column 4 lines 39-43), wherein the fibrous material is sawn lumber (please see column 3 line 20).  Miller discloses the invention, as claimed, except for the a power supply operatively connected to the radio-frequency emitter and configured to energize the radio-frequency emitter for a first period of time within the heating cycle, the delivering of microwave radiation being interrupted or combined with radio-frequency heating during the first period of time, the radio-frequency emitter equalizing and drawing the moisture to outer surfaces of the fibrous or porous material.  Boehm, another heating and drying system, discloses that feature at column 3 lines 32-52.  It would have been obvious to one skilled in the art to combine the teachings of Miller with the teachings of Boehm for the purpose of adjusting a power level by switching and cyclic operation.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Boehm in further view of Fuls et al. (US 5,979,073).  Miller in view of Boehm .
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Felty in view of Lee et al. (US 7,130,755).  Felty discloses the invention, as rejected above, except for the recited tuning fork.  Lee, another heating and drying control system, discloses that feature at column 11 line 52 through column 12 line 3.  It would have been obvious to one skilled in the art to combine the teachings of Felty with the teachings of Lee for the purpose of allowing a natural frequency to approach the surface of a material during microwave treatment.  Furthermore Felty discloses the claimed invention, except for the claimed third transmitter or oil content.  It would have been an obvious matter of design choice to recite those feature, since the teachings of Felty would perform the invention as claimed regardless of those features and applicant has not shown the criticality of those features in the specification or claims such that the invention could be patentable beyond the understanding of one skilled in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,879,908. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to exclude the patented features of equalizing and draw moisture with removing moisture from at least one outer surface (patented claim 1) or two chambers (patented claim 3) or dielectric inner wall (patented claim 7) or fibrous or porous material (patented claim 14) since both claimed invention would perform as recited regardless of those patented features and applicant has not claimed or specified the criticality of those features as being necessary for a separate patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action teach one or more claim features, but are not relied upon in rejecting the claims.  References A, B, C, D, E, F, G, H, N, are patent publications from the same inventive entity.  Reference I teaches a method and apparatus for reducing moisture in a material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisors within the same art unit include Mary McManmon who can be reached at 571-272-6007 and Ken Rinehart who can be reached at 571-272-4881 and.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tuesday, March 2, 2021
/Stephen M Gravini/
Primary Examiner, Art Unit 3753